DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2020 and April 20, 2022 are being considered by the examiner.
Regarding documents not in English, only the translated portions thereof provided by Applicant and information ascertainable from the drawings are being considered. 
Claim Objections
Claims 1 and 9-12 are objected to because of the following informalities:  
In the last line of claim 1, the limitation “second reagent enters the first reagent” should be changed to “the second reagent mixes with the first reagent”. It is unclear what “second reagent ENTERS the first reagent” intends to convey (i.e. is the first reagent porous?). 
Claims 9-12 are mis-numbered because claim 8 is missing. Claims 9-12 have been renumbered 8-11 and the will be referred as 8-11, respectively, in this Office action. Applicant is required to correct the numbering of the claims in the next response, including applicable dependencies recited in the body of the dependent claims (i.e. the dependency of renumbered claim 11 should be changed).  
Drawings
The drawing is objected to under 37 CFR 1.83(a). The drawing must show every feature of the invention specified in the claims. Therefore, the magnetic stirrer (claims 9-11) and the reagent removal tube (claim 11) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the diameter of the punch”. There is no antecedent basis for the limitation. Because only circles have a diameter, the claim must first establish that the punch has a circular cross-section before reciting “the diameter of the punch”. 
Claim 10 recites “the first compartment” bridging lines 2 and 3. There is no antecedent basis for the limitation. It appears that the limitation “a first container” in line 2 should be “a first compartment”.
In addition, the claim lacks the proper context for the limitation “the reagents which are no longer separated from one another”. Specifically, the claim is silent regarding how the reagents become no longer separated. Presumably, moving the punch from the first position to the second position dislodges/breaks the closure, allowing the first reagent to enter the first compartment. However, no such presumption will be made. Consequently, the claim is indefinite. 
Claim 11 recites “the predetermined breaking point” and “the container bottom”. There is no antecedent basis for the limitations. With respect to “the container bottom”, while it is evident that the container comprises a bottom, the limitation “the container bottom” is used as a nomenclature as opposed to a location (i.e. “the bottom of the container” would be okay without proper antecedent basis but not “the container bottom”).  
Claim 11 is also indefinite because it reintroduces redundant features (e.g. a container wall; a first reagent; an insert) already introduced in claim 10. Consequently, the relationship between the redundant recitations is unclear. For examination purposes, the redundant recitations will not be given additional weight. 
On a related note, the redundant features are recited as method steps without recitation of verbs (see preamble reciting “the METHOD…further comprising”). Consequently, it is unclear what is being done with the redundant features (e.g. the method comprises a container wall?). 
Because claim 11 recites a single step of “penetrating the predetermined breaking point…” for which there is no antecedent basis or context, the claim will not be examined on the merits.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozzi et al. (US 4,982,875).
With respect to claim 1, Pozzi et al. disclose a container for reagents, the container comprising (see Figs. 1-2): 
a container wall 4 which is designed to form a first compartment for a first reagent; 
an insert 1 which is arranged at least in some sections in the first compartment, and which forms a second compartment separated from the first compartment for a second reagent, wherein the insert comprises a closure 11; and 
a punch 2 which is movable at least between a first position (see Fig. 1) and a second position (see Fig. 2), wherein the punch 2, in moving from the first position to the second position, opens the closure 11 and clears a path from the second compartment into the first compartment (see Fig. 2), whereby the second reagent mixes with the first reagent.  
With respect to claim 2, the punch 2 is arranged in the insert 1 (see Fig. 1) and is mounted movably inside the insert (see Figs 1 and 2).  
With respect to claim 3, the punch 2 comprises a seal 22 which is arranged on an outer diameter of the punch 2 (see Fig. 2 illustrating the seal 22 forming a seal with a collar 13 of the insert 1).  
With respect to claim 4, the punch 2 is designed as a hollow body (see Fig. 1 illustrating the second reagent inside the punch 2).  
With respect to claim 5, the punch 2 comprises a closure plug 23 (element 23 plugs element 32) which comprises a predetermined breaking point (see lines 28-29, col. 2 disclosing that an opening can be formed at the tip of the plug 23). Naturally, a reagent removal tube having a size corresponding to the formed opening can be pushed through the predetermined breaking point after the breaking the breaking point.  
With respect to claim 6, the punch 2 comprises a cutting edge 24 (see Figs. 1 and 2). 
With respect to claim 7, the insert 1 is flanged at one end 13 against a section (top end) of the container wall (see Figs. 1 and 2).  
With respect to claim 8, the insert 1 is designed as a hollow cylinder (see Figs. 1 and 2).  

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonecker (US 2009/0155923 A1).
With respect to claim 1, Bonecker discloses a container for reagents, the container comprising (see Figs. 2-3): 
a container wall 1 which is designed to form a first compartment for a first reagent 5’; 
an insert which is arranged at least in some sections in the first compartment, and which forms a second compartment 9 separated from the first compartment for a second reagent 13, wherein the insert comprises a closure 10; and 
a punch 11 which is movable at least between a first position (see Fig. 2) and a second position (see Fig. 3), wherein the punch 11, in moving from the first position to the second position, opens the closure 10 and clears a path from the second compartment into the first compartment (see Fig. 3), whereby the second reagent 13 mixes with the first reagent 5’.  
With respect to claim 2, the punch 11 is arranged in the insert and is mounted movably inside the insert (see Figs. 2 and 3).  
With respect to claim 7, the insert is flanged at one end 8 against a section 3 of the container wall (see Figs. 2 and 3).  
With respect to claim 8, the insert is designed as a hollow cylinder (see Fig. 2).  
With respect to claim 9, the container comprises a magnetic stirrer 6 (see Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonecker.
With respect to claim 10, Bonecker also discloses a method comprising the steps of:
opening a cover 8 of the container and adding the first reagent 5’ (see [0043]); 
moving the punch 11 from the first position to the second position to dislodge the closure 10 so as to introduce the second reagent 13 into the first compartment (see [0045]); and 
mixing the reagents using the magnetic stirrer 6 (see [0045] and [0047]).  
While Bonecker does not disclose the use of more than one stirrer, it would have been obvious to one of ordinary skill in the art to use any number of stirrers to achieve optimal/efficient mixing. 
Conclusion
The following prior art is made of record because they are considered pertinent to Applicant's disclosure:  
1) Silver et al. (US 4,315,570) disclose a container for reagents (see lines 20-40, col. 1), the container comprising (see Figs. 2-4): 
a container wall 7 which is designed to form a first compartment 2 for a first reagent; 
an insert 3 which is arranged at least in some sections in the first compartment (see Fig. 3), and which forms a second compartment 10 separated from the first compartment for a second reagent, wherein the insert comprises a closure 20; and 
a punch 50 which is movable at least between a first position (see Fig. 3) and a second position (see Fig. 4), wherein the punch 50, in moving from the first position to the second position, opens the closure 20 and clears a path from the second compartment into the first compartment (see Fig. 4), whereby the second reagent mixes with the first reagent.  

2) Cavazza (US 3,968,872) discloses a container for reagents, the container comprising (see Figs. 1-3): 
a container wall 1 which is designed to form a first compartment for a first reagent 2; 
an insert 3 which is arranged at least in some sections in the first compartment, and which forms a second compartment separated from the first compartment for a second reagent 4, wherein the insert comprises a closure 5; and 
a punch 6 which is movable at least between a first position (see Fig. 2) and a second position (see Fig. 3), wherein the punch 6, in moving from the first position to the second position, opens the closure 5 and clears a path from the second compartment into the first compartment (see Fig. 3), whereby the second reagent 4 mixes with the first reagent 2.  

	3) Strater (US 5,261,572) discloses a dropper bottle comprising a needle 16 penetrating a breaking point of a conical end 13 of the bottle for facilitating dispensing of the contents of the bottle (see Figure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796